DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered, they are persuasive with respect to previous reasons for rejection.  However, upon further consideration, see new reasons for rejection below, necessitated by amendment.
Applicant asserts that Okano does not appear to disclose
determine [ing] whether the command sequence is in a specific state indicating a possibility of noise generation when the arithmetic command is not included in the command sequence; and 
execut[ing] another operation command included in the command sequence and caus[ing] the arithmetic circuit to execute a second arithmetic operation regarding second data different from the first data when determining that the command sequence is in the specific state.
(Remarks p. 7).

Examiner respectfully disagrees. Okano discloses commanding kinds of operations that can be arithmetic and can also be not arithmetic (See Fig 6 Floating point arithmetic operation S104-S017 executed, S114-115 non arithmetic operation LOAD executed).  Okano further discloses load instruction being one in which large power consumption occurs, which causes noise generation ([0037] lines 18-23, [0004]).  nd arithmetic operation different from first arithmetic operation S104-S107  regarding second data clock gating signals in a dummy operation into the floating point arithmetic unit different from the first data input for the first arithmetic operation”; FIGS. 1, 6, 7; [0040],[0044], [0046], [[0053].  See also claim mapping below. For these reasons Okano teaches claims 1 and 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 5-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okano (U.S. Patent Publication No. 2014/0082332).

Regarding claims 1 and 7, Okano teaches a semiconductor device (processor 1 is a semiconductor integrated circuit - FIG. 1; [0031]) comprising: 
an arithmetic circuit configured to execute a first arithmetic operation of a specific kind regarding input data (floating point arithmetic unit 40 including floating point arithmetic circuits 303 performing arithmetic operations, fig 6, S103 one of the outputs for a specific kind of arithmetic operation, on input data IDA0, IDA1, IDB0, IDB1, first arithmetic operation being as shown in fig 6 S104-S107; FIG. 5; FIG 6; [0034], [0055], [0063]-[0069]); and  
a control circuit (control unit 10 including instruction fetch unit 11 and instruction issue unit 13) causing the arithmetic circuit configured to: 
determine whether an arithmetic command of the first arithmetic operation of the specific kind is included in a command sequence which is supplied (Fig 6-S103; [0063]); 
cause the arithmetic circuit to execute the first arithmetic operation regarding first data that is an arithmetic operation target of the arithmetic command when the arithmetic command is included in the command sequence (instruction fetch unit 11 retrieves an arithmetic command and instructs instruction issue unit 13 to issue a “Floating Point Arithmetic Operation Instruction” that causes the arithmetic unit 40 to perform the floating point arithmetic instruction as in fig 6 S104-S107; FIGS. 5, 6; [0032], [0033], [0063-0064]); 
determine whether the command sequence is in a specific state indicating a possibility of noise generation when the arithmetic command [0004], [0037-0038], line 18-23 load instruction for command sequence state with large power consumption, large power (max, min) causes power supply noise to increase, load instruction not an arithmetic command, sequence associated with F, or G type instructions for the indication, and determining at Fig 6 S103); and 
execute another operation command included in the command sequence (FIG. 6, S115 load operation) and cause the arithmetic circuit to execute a second arithmetic operation regarding second data different from the first data when determining that the command sequence is in the specific state (instruction fetch unit 11 instructs instruction issue unit 13 to issue a “Floating Point Arithmetic Operation Pre-Access Instruction”, in response to an upcoming large power consumption state, that causes the arithmetic unit 40 to perform a dummy operation Fig 6 S108-S110  2nd arithmetic operation different from first arithmetic operation S104-S107  regarding second data clock gating signals in a dummy operation into the floating point arithmetic unit different from the first data input for the first arithmetic operation”; FIGS. 1, 6, 7; [0040],[0044], [0046], [[0053]).
Claim 7 includes substantially similar limitations to those of claim 1 and therefore is rejected under the same rationale as that applied above to claim 1.

Regarding claims 2 and 8, Okano teaches a selecting circuit selecting either one of the first data and the second data and supplying the selected data to the arithmetic circuit (Multiplexer 43 controls data to be inputted into the floating point arithmetic unit 40; [0034]).
Claim 8 includes substantially similar limitations to those of claim 2 and therefore is rejected under the same rationale as that applied above to claim 2.

Regarding claims 5 and 11, Okano teaches the semiconductor device includes a plurality of arithmetic circuits (arithmetic unit 40 includes multiple arithmetic circuits 303; FIG. 5; [0036]), and the control circuit carries out control to cause an arithmetic operation to be executed regarding the second data for the plurality of arithmetic circuits in a stepwise manner (“the proportion of the circuit resources and so on performing dummy operation is gradually increased before the execution of the instructions I4, I5 . . . Further, the access end instruction may be similarly arranged to decrease the power consumption stepwise in a much longer cycle.”; FIG. 7 illustrates stepwise current waveform; [0069]).
Claim 11 includes substantially similar limitations to those of claim 5 and is therefore rejected under the same rationale as that applied above to claim 5.

Regarding claim 6, Okano teaches the control circuit includes a first control circuit outputting a control signal indicating that the command sequence is in the specific state (instruction issue unit 13 issues control signals IREQ and IOPC relating to the pre-access instruction corresponding to the upcoming large power arithmetic operation state; [0044-0045]), and a second control circuit supplying, to the selecting circuit, a selection signal indicating that the second data is to be selected in the first data and the second data based on the control signal (pipeline control unit 14 issues control signals CGC 1, 2, 3 to selecting circuits to instruct performance of the dummy operation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okano in view of Moore (U.S. Patent Publication No. 2008/0177817).	

Regarding claims 3 and 9, Okano teaches all of the elements of the current invention as stated above, but fails to teach the second data includes a plurality of data patterns different from each other, and the control circuit sequentially supplies the plurality of data patterns to the arithmetic circuit.
Moore teaches arithmetic operations with respect to data bits in a computer. Moore further teaches the second data includes a plurality of data patterns different from each other (different bit sequences A and B are added by computer circuit 20 that performs arithmetic operations; FIG. 5; [0026]), and the control circuit sequentially supplies the plurality of data patterns to the arithmetic circuit (bit-by-bit sequential addition 26; FIGS. 3, 5; [0006], [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the dummy operation of Okano with the addition operation as taught by Moore because the addition operation would increase the current in an arithmetic circuit and therefore accomplish the goal of Okano’s dummy operation (Okano at FIG. 7 and [0069]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Claim 9 includes substantially similar limitations to those of claim 3 and is therefore rejected under the same rationale as that applied above to claim 3.

Regarding claims 4 and 10, Moore teaches a value of at least one bit of output bits of the arithmetic circuit is inverted in the plurality of data patterns (the sum “110100” includes second bit “1” and third bit “0”, which are inverted; FIG. 5; [0026]).   The motivation to combine provided with respect to claims 3 and 9 apply equally to claims 4 and 10.
Claim 10 includes substantially similar limitations to those of claim 4 and is therefore rejected under the same rationale as that applied above to claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY E LAROCQUE/Examiner, Art Unit 2182